Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Luiz von Paumgartten (Reg. No. 52,330) on March 15, 2022.
1. The application has been amended as follows:
In the claims:	

1-12. 	(Canceled)

(Currently Amended) A hardware memory storage device having program instructions stored thereon that, upon execution by an embedded controller (EC) of an Information Handling System : 
	a microcontroller distinct from a central processing unit (CPU) and timing controller (T-CON) of a display coupled to the IHS, and wherein the EC is configured to handle tasks that an Operating System 
determine a characteristic of the display; 
receive a graphics signal indicating a high-dynamic range (HDR) image is being reproduced in a region of the display; and


(Original) The hardware memory storage device of claim 13, wherein to determine the characteristic of the display, the program instructions, upon execution, cause the EC to retrieve an Extended Display Identification Data (EDID) from the display or to retrieve a power resource specification of the display from an Advanced Configuration and Power Interface (ACPI) table.

(Original) The hardware memory storage device of claim 13, wherein to reduce the voltage, the program instructions, upon execution, further cause the EC to reduce a scalar value applied to the buck-boost converter.

(Original) The hardware memory storage device of claim 13, wherein the program instructions, upon execution, further cause the EC to: 
reduce a first scalar value applied to a first buck-boost converter coupled to a first region of the display by a first amount; and
reduce a second scalar value applied to a second buck-boost converter coupled to a second region of the display by a second amount different than the first amount.
(Previously Presented) The hardware memory storage device of claim 13, wherein the program instructions, upon execution, further cause the EC to dim the display in response to a determination that the IHS or a component thereof has switched from a high-power state to a low-power state or in response to a determination the OS has switched from an executing state to an idle state.

(Previously Presented) The hardware memory storage device of claim 13, wherein the program instructions, upon execution, further cause the EC to dim the display in response to a user’s behavior or environment.

(Canceled).

(Canceled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187